 In the Matterof GENERAL MOTORS CORPORATIONandAMERICAN POWERASSOCIATION,INDEPENDENTCase No.'R-2965.Decided October 28, 1941Jurisdiction:automobile manufacturing industry.Investigation and Certification of Representatives:existence of questions: stip-ulated that question concerning representation exists in that Companyrefusedto recognize petitioner as sole collective bargaining representativeof its em-ployees; rival labor organization which presented no evidence in support ofits claim to represent employees in the appropriate unit accorded place onballot, since petitioner had no objection and sincerival organization hadcontracts covering other employees of Company ; elections necessary.Units Appropriate for Collective Bargaining:all shift operating engineers em---pldyed in powerhouses of three of Company's plants excluding chiefengineersand assistant chief engineers, constitute three separate units, one for each ofthe plants.Mr. Robert C. Carson,of Detroit, Mich., for the Company.Mr. Philip D. Deceter,of Detroit, Mich., for the Association.Mr. Maurice Sugar,byMr. Ernest Goodman,of Detroit, Mich., forthe United.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 23, 1940, American Power Association, Independent, hereincalled the Association, filed with the Regional Director for the SeventhRegion (Detroit, Michigan) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof General Motors Corporation, Detroit, Michigan, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 22, 1941, theNational - Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofof National Labor Relations Board Rules and Regulations-Series 2,36 N. L. R. B., No. 87.439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On August 30, and September 2, 1941, respectively, the RegionalDirector issued a notice of hearing and a notice of change of hearingdate, copies of which were duly served upon the Company and theAssociation and upon United Automobile Workers of America, C. 1. 0."herein called the United, and International Union of Operating En-gineers, A. F. L., labor organizations claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on September 5, 1941, at Detroit, Michigan, before ColonelC. Sawyer, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the Association, and the United were rep-resented and participated in the hearing.2Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.The Trial Exam-iner granted the motion of the United to intervene and, during thecourse of the hearing, made various rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed. The rulings are hereby affirmed.Upon the entire record-in the case, the Board makes the following:FINDINGS OF FACT1.THE BIISINESS OF THE COMPANYGeneral Motors Corporation is a Delaware corporation with its prin-cipal business offices in New York City, and Detroit, Michigan. Tern-stedt Manufacturing Division, an unincorporated division of the Com-pany, produces automobile and household appliances, hardware, parts,and accessories at its plant in Detroit, Michigan.During the course ofa year, approximately 52 per cent of the productive materials, includ-ing raw and fabricated or partially fabricated articles, used in the man-ufacturing operations-of the Ternstedt Manufacturing Division,' areobtained from sources outside the State of Michigan.During thesame period more than 65 per cent of the products of the TernstedtManufacturing Division are shipped to points outside the State ofMichigan.Fisher Body Division, another unincorporated division of GeneralMotors, maintains a plant known as Plant No. 23 at Detroit, Michigan,where it is engaged in the manufacture of tools and dies for thestamping of sheet-metal body parts.During the course of a year,1Sometimes referred to at the hearing as UnitedAutomobile, Aircraft,Agriculture andImplementWorkers, affiliatedwith the Congress of IndustrialOrganizations.2 International Union of Operating Engineers,A. F. L., did notappear at the hearing. GENERAL MOTORSCORPORATION441,approximately 5 per cent of the productive materials, including rawand fabricated or partially fabricated articles, used in themanufac-turing operations of the Fisher Body Division, Plant No. 23, are ob-tained from sources outside the State of Michigan and more than 35per cent of the products of Fisher Body Division, Plant No. 23, areshipped to points outside the State of Michigan.Plant No. 23 isalso engaged in the manufacture of naval-gun housings.During thecourse of a year, approximately 95 per cent of the materials usedin this manufacturing operation are obtained from sources outside theState of Michigan and approximately 98 per cent.of these productsare shipped to points outside the State of Michigan.Fisher BodyDivision also maintains a plant known as Plant No. 10 at Detroit,Michigan, where it maintains operations for the crating, shipping, anddistribution of automobile body parts for export purposes.Duringthe course of a year, approximately 11 per cent of the productive mate-rials used by Plant No. 10 are obtained from sources outside the Stateof Michigan and approximately 100 per cent of the products of PlantNo. 10 are shipped to points outside the State of Michigan.At theplants herein involved, the Company employs approximately 11,500employees.II.THE ORGANIZATIONS INVOLVEDAmerican Power Association is an unaffiliated labor organization,admitting employees of _the Company to membership.United Automobile Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingemployees of the Company to membership.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company, the Association, and the United stipulated at thehearing that a question concerning representation exists in that theAssociation requested by letter on July 3, 1940, that the Companyrecognize it as the sole collective bargaining representative for theoperating shift engineers in Fisher Body Division, Plants No. 10 andNo. 23 and Ternstedt Manufacturing Division, and that the Company,in a letter dated July 12, 1940, refused to grant such recognition untilthe Association has been certified by the Board.The parties furtherstipulated that the United has made no demand for recognition.A report of the Regional Director introduced in evidence at thehearing shows that the Association represents a substantial numberof employees in the unit found below to be appropriate.33 The Association' submitted to the Regional Director 12 application cards dated betweenFebruary 9 and July 17, 1940, and on June 25, 1940, a letter, "reaffirming the affiliationwith that organization of 12 persons who have been continuously employed by the Cor-poration since the filing of this portion," and a petition dated February 5, 1940, contain-ing the names of 6 employees of Fisher Body Plant No. 23 powerhouse. The Regional 442'DECISIONS OF NATIONAL'---LABOR -RELATIONS BOARDWe find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe' Association and the United contend that all shift operatingengineers employed at the Company's Fisher Body Division power-houses at Plants Nos. 10 and 23 and at the Company's TernstedtManufacturing Division powerhouses,4 including assistant 'chief engi-neers, but excluding chief engineers, constitute three separate units,one for each of the three named plants, appropriate for the purposesof collective bargaining.The Company claims that all the shiftoperating engineers are supervisory. employees performing duties soclosely allied with the management that they may not properly con-stitute-units appropriate for collective bargaining.The Company alsourges the exclusion of the chief engineers and the assistant chiefengineers from the appropriate units.-The powerhouses here involved utilize steam boilers, which producesteam for space heating and for various. productive processes, as wellas air-compressor machines, large ice-producing machines, and auxil-iary equipment.The shift operating engineers 5 are responsible forDirector reported that a comparison of such evidence with the Company'spay roll ofJuly 15, 1941,for Fisher Body Division indicated that the Association represents 4 of 5shift operating engineers in No.23 powerhouse.He further reported that after comparingthe evidence with the Company's pay roll of July 21, 1941, for the Ternstedt Manufactur-ing Division,it appears that the Association represents 4 of 4 shift operating engineersthere employed in the main plant. There are approximately 13 employees within thethree units found below to be appropriate.The United submitted to the RegionalDirector no evidence in support of its claim to represent operating engineers but theAssociation stated that it had no objection to the United being accorded a place on theballot.The United has contracts with the Company covering the production andmaintenance employees of the plants here involved.In view of the existing contractsthe Trial Examiner granted the United'smotion to intervene.4 Apparently the Association's original petition did not cover Plant No. 16 of TernstedtManufacturing Division;but since all the parties stipulated that references in the peti-tion and elsewhere in the record were intended to include the powerhouse of Plant No. 16as well as that of the main plant of Ternstedt Manufacturing Division,we shall treat thestipulation as a clarification of the original petition filed by the Association.5The main plant of Ternstedt Manufacturing Division employs 3 or 4 shift operatingengineers,.one each shift and sometimes 2 on the first shift.Each of the other threeplants employs 3 shift operating engineers. GENERAL MOTORS'CORPORATION443the safe: operation of the powerhouse equipment and work under thedirection of the three chief engineers, one of whom is the superin-tendent in charge of each of the three named plants.°The shiftoperating engineers spend approximately 75 or 80 per cent of theirtime looking after machine operations and approximately 10 per centin cleaning the machines and making reports.They supervise, to acertain extent, the work of the firemen, who attend to the boiler fires,keeping the pressure and stack temperatures at a required degree, andthe repairmen working on the same shift;? as well as outside repair-men.The shift operatingengineershave the authorityto recommendto the chief engineer the discharge, .promotion, or demotion of fire-men and repairmen. In our opinion, these duties are not of a char-acter to deprive the shift operating engineers of the right to collectivebargaining.In view of all the circumstances, we find that the shiftoperating engineers at each of the three above-named plants constituteunits appropriate for collective bargaining purposes."The Association and the United would include, and the Com-pany would exclude, assistant chief engineers.9Although the super-visory duties of the assistant chief engineers vary in the respectivepowerhouses,10 it appears that at each plant the assistant chief engi-neer assumes the duties of the chief engineer in the absence of thelatter and that each assistant chief engineer has essentially the sametion, and demotion of the powerhouse employees working under hissupervision.The assistant chief engineers direct the work of theshift operating engineers and transmit orders left with them by thechief engineers.The chief engineers and the assistant chief engineersare subject to. call at any time of the day or night in cases of emer-gency.The assistant chief engineers receive a somewhat larger salary6One chief engineer is in charge of the operationsof the powerhousesof the main plantand Plant No.16 of Ternstedt Manufacturing Division.7 The main plant and Plant No. 16of TernstedtManufacturing Division each employthree: firemen, one for eachshift, and a repairman for the firstshift.On each of thethree shifts-atFisher Body Division, Plant No. 23,a fireman, fireman'shelper, andoiler are employed.At FisherBodyDivision, Plant No. 10, thereare two repairmen, ahelper, and coal man on the first shift and one fireman on each ofthe other two shifts.8 SeeMatterofGeneralMotors'Corporation,Chevrolet DivisionandInternationalUnion of Operating Engineers,Local 20 and20-A,28 N. L. It. B., No. 122;Matter ofIndustrial Rayon CorporationandInternational Brotherhoodof Firemen &Oilers,LocalNo. 589,589A,589B(AFL), 33 N. L. It. B., No. 116.9 An assistantchief engineer is employedat each of the four powerhouses, workingin general,the hours of the first shift.10The shiftoperating engineer on the firstshift at Fisher Body-Division, Plant No. 10,is classifiedas the assistantchief engineer.His duties are the same as the two shiftoperating engineers there employedexcept thathe assumes the dutiesof the chief engi-neer in his absence andtests the feed water.The assistantchief engineerat the mainplant of TernstedtManufacturingDivision works two daysa week as the shift operatingengineer.The assistant chief engineer at FisherBody Division, Plant No.23, exercisesmore supervisory duties than the otherassistant chief engineers,since the chief engineeris rarelyat the plant. 444DECISIONS OF -NATIONAL -LABOR ,RELATIONS BOARDthan do, the shift operatingengineers.We shallexclude-assistantchiefengineersfrom the appropriateunits.-We : find that all- shift operatingengineersemployed at the Com-pany's Fisher-Body;Division powerhouses, Plants Nos. 12 and 23, andat the Company's Ternstedt Manufacturing Division powerhouses,excluding- chief engineers and assistant chief engineers, constitutethree separate units, one for each of the three named plants, appro-priate for the purposes of collective bargaining and that said unitswill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and. otherwise willeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which have:arisen can best be resolved by means of elections by secret ballot.The Association stated that it had no objection to the. United beingaccorded a place on the ballot, and we shall so direct. In accordancewith the stipulation of the parties, we shall direct that those persons.eligible to vote in the election shall be those in the appropriate unitswho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to such limita-tions and additions as are set forth in the Direction. .Upon the basis of the above findings of. fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Ternstedt Manufacturing Division, andFisher Body Division, Plants Nos. 10 and 23, of General Motors -Cor--poration, Detroit, Michigan, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All shift operating engineers employed at the Company's FisherBody Division powerhouses, Plants Nos. 10 and 23, and at the Com-pany's TernstedtManufacturing Division powerhouses, excludingchief engineers and assistant chief engineers, constitute three separateunits, , one for each of the three named plants, appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby GENERAL MOTORS'. CORPORATION445,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Ternstedt Manufacturing Divisionand Fisher Body Division, Plants Nos. 10 and 23, Detroit, Michigan,elections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company in each of thethree groiups described hereinafter who were employed during thepay-roll period immediately preceding the date of this Direction,'including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excluding-chief engineers and assistant chief engineers, and employees who havesince quit or been discharged for cause :(1)Among all shift operating engineers employed at the Com-pany's Ternstedt Manufacturing Division powerhouses to determinewhether they desire to be represented by American Power Association,.Independent, or by United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither;(2)Among all shift operating engineers employed at the power-house of the Company's Fisher Body Division, Plant No. 10, to deter-mine whether they desire to be represented by American Power Asso-ciation, Independent, or by United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, for,the-pur-poses of collective bargaining, or by neither; and(3)Among all shift operating engineers employed at the power-house of the Company's Fisher Body Division, Plant No. 23, to deter-mine whether they desire to be represented by American Power Asso-ciation, Independent, or by United Automobile Workers of America,affiliated with the Congress of Industrial. Organizations, for the pur-poses of collective bargaining, or by neither.MR. GERARDD. REJLLY took no part in the consideration of theabove Decision and Direction of Elections.